 

Exhibit 10.1

 

 

RESTATED EXECUTIVE AGREEMENT*

 

 

THIS EXECUTIVE AGREEMENT (“Agreement”) is entered into as of February 1, 2008
(the “Effective Date”), by and between SNAP-ON INCORPORATED, a Delaware
corporation (the “Company”), and [EXECUTIVE] , an executive of the Company or of
a subsidiary of the Company (the “Executive”).

 

WHEREAS, the Company and the Executive had entered into a [Restated Senior
Officer Agreement] [Senior Officer Agreement] [Restated Executive Agreement]
effective as of [DATE] (the “Existing Agreement”);

 

WHEREAS, pursuant to Section 5 of the Existing Agreement, the Company has
provided written notice to the Executive not to extend the term of the Existing
Agreement beyond January 31, 2008;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Executive has made, and is expected to continue to make, an essential
contribution to the profitability, growth and financial strength of the Company;

 

WHEREAS, the Company wishes to continue to encourage the Executive to devote
his/her entire time and attention to the pursuit of Company matters without
distractions relating to his/her employment security by providing the Executive
with this Agreement;

 

--------------------------------------------------------------------------------

 

*    Appropriate deletions to be made for Kassouf (who is not currently a party
an Existing Agreement)

 

 

1

--------------------------------------------------------------------------------


 

 

WHEREAS, the Company intends that this Agreement will provide the Executive with
certain minimum compensation rights in the event of the termination of his/her
employment under the circumstances set forth herein; and

 

WHEREAS, effective as of the Effective Date, this Agreement shall replace the
Existing Agreement.

 

NOW, THEREFORE, in consideration of the respective terms and conditions set
forth herein, the Company and the Executive hereby agree as follows:

 

1.

Definitions. As used in this Agreement, the following terms shall have the
following meanings when used herein:

 

 

 

 

a.

Cause. The term “Cause” shall mean that the Executive shall, prior to any
Termination of Employment 

(as that term is hereafter defined), have:

(i)                                     engaged in any act of fraud,
embezzlement, or theft in connection with his/her duties as an executive or in
the course of employment with the Company or its subsidiaries;

(ii)                                  wrongfully disclosed any secret process or
confidential information of the Company or its subsidiaries;

(iii)                               engaged in any Competitive Activity (as that
term is hereafter defined); or

(iv)                              failed to comply with a lawful instruction
from the Board;

 

and in any such case the act or failure to act shall have been determined by the
Board to have been materially harmful to the Company, financially or otherwise.

 

The Executive may not be terminated for Cause prior to the receipt by the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of

 

2

--------------------------------------------------------------------------------


 

the entire membership of the Board at a meeting of the Board called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that the Executive was guilty of
conduct set forth in the definition of Cause herein, and specifying the
particulars thereof in detail. In the event of a dispute regarding whether the
Executive’s employment has been terminated for Cause, no claim by the Company
that Cause exists shall be given effect unless the Company establishes by clear
and convincing evidence that Cause exists.

b.                                      Competitive Activity. The term
“Competitive Activity” shall mean the Executive’s participation without the
written consent of the Board in the management of any business enterprise which
manufactures or sells any product or service competitive with any product or
service of the Company or its subsidiaries. Competitive Activity shall not
include the ownership of less than five (5) percent of the securities in any
enterprise and exercise of any ownership rights related thereto.

 

c.                                       Change of Control. A “Change of
Control” shall be deemed to have occurred on the first to occur of any one of
the events set forth in of the following paragraphs:

 

(i)                                     any Person is or becomes the Beneficial
Owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates (as defined in Rule 12b-2 promulgated under Section 12 of the
Exchange Act)) representing 25% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding voting securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

 

3

--------------------------------------------------------------------------------


 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date , constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding voting securities; or

 

4

--------------------------------------------------------------------------------


 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity,
more than 50% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

d.             Change of Control Date. The term “Change of Control Date” shall
mean the first date, on or following the Effective Date,  on which a Change of
Control of the Company occurs. Anything in this Agreement to the contrary
notwithstanding, if (1) a Change of Control of the Company occurs on or
following the Effective Date, whether or not during the initial or extended term
of this Agreement, (2) the Executive’s employment with the Employer terminates
on or after the Effective Date and within six months prior to the Change of
Control of the Company and (3) it is reasonably demonstrated by the Executive
that (A) any such termination of employment by the Employer (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control of the Company or (ii) otherwise arose in

 

5

--------------------------------------------------------------------------------


 

connection with or in anticipation of a Change of Control of the Company, or
(B) any such termination of employment by the Executive took place within two
years subsequent to the occurrence of an event or circumstance described in
clause (A), (B), (C) or (D) of paragraph h.(ii) of this Section 1 (and otherwise
in accordance with the conditions of said paragraph h.(ii)) which event
(i) occurred at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control of the Company or (ii) otherwise
occurred in connection with or in anticipation of a Change of Control of the
Company, then for all purposes of this Agreement the term “Change of Control”
Date shall mean the day immediately prior to the date of such termination of
employment.

 

e.                                       Employer. The term “Employer” shall
mean the Company and/or a subsidiary of the Company that employs the Executive.

 

f.                                         Exchange Act. The term “Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended from time to time.

 

g.                                      Person. The term “Person” shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include
(i) the Company or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company or (v) any individual, entity or group
which is permitted to, and actually does, report its Beneficial Ownership on
Schedule 13G (or any successor schedule); provided that if any such individual,
entity or group subsequently becomes required to or does report its Beneficial
Ownership on Schedule 13D (or any successor

 

6

--------------------------------------------------------------------------------


 

schedule), such individual, entity or group shall be deemed to be a Person for
purposes hereof on the first date on which such individual, entity or group
becomes required to or does so report Beneficial Ownership of all of the voting
securities of the Company Beneficially Owned by it on such date.

 

h.                                      Termination of Employment. The term
“Termination of Employment” shall mean:

 

(i)            any termination by the Employer of the employment of the
Executive for any reason other than for Cause within a period of two (2) years
following the Change of Control Date (as that term is defined in paragraph d. of
this Section 1); or (ii) voluntary termination by the Executive of his/her
employment within a period of two (2) years following the Change of Control Date
and subsequent to the occurrence without the Executive’s written consent, of 
(A) a material and adverse change in the Executive’s status, authority, duties,
functions, or benefits relative to those most favorable to the Executive in
effect at any time during the 180-day period prior to the Change of Control Date
or, to the extent more favorable to the Executive, those in effect after the
Change of Control Date, (B) any reduction in the Executive’s base salary or
percentage of base salary available as an incentive compensation or bonus
opportunity relative to those most favorable to the Executive in effect at any
time during the 180-day period prior to the Change of Control Date or, to the
extent more favorable to the Executive, those in effect after the Change of
Control Date, or the failure to pay the Executive’s base salary or earned
incentive compensation or bonus when due, (C) the relocation of the Executive’s
principal place of employment to a location more than 50 miles from the
Executive’s principal place of employment immediately prior to the Change of
Control Date, (D) the Employer’s requiring the Executive to travel on Employer
business to a materially greater extent

 

7

--------------------------------------------------------------------------------


 

than was required immediately prior to the Change of Control Date, or (E) the
failure of the company to obtain from a successor the assumption and agreement
to perform this Agreement (as described in Section 6.a.) prior to the
effectiveness of any such succession provided that (1) any such event occurs
following the Change of Control Date or (2) in the case of an event set forth in
clause (A), (B), (C) or (D) above, such event occurs on or prior to the Change
of Control Date and the Executive reasonably demonstrates that such event occurs
under circumstances described in clause (i) or (ii) of
Section 1.d.(3)(B) hereof; provided, that the Executive shall have given written
notice to the Company of the occurrence of an event or circumstance described in
clause (A)-(E) above within ninety (90) days following such occurrence and the
Company shall have failed to remedy such event or circumstances within thirty
(30) days following its receipt of such notice. Notwithstanding the foregoing, a
Termination of Employment shall not be deemed to have occurred unless the
Executive shall have incurred a “Separation from Service,” within the meaning of
Code Section 409A and applicable guidance issued thereunder.

 

                Any election by the Executive to terminate his/her employment as
contemplated by this Section shall not be deemed a voluntary termination of
employment by the Executive for the purpose of any other employee benefit or
other plan.

 

2.                                       Compensation and Benefits. In the event
of a Termination of Employment, the Company shall provide the Executive with the
following compensation and benefits:

 

a.                                       General Compensation and Benefits. 
Within five (5) days following the date of Termination of Employment (or such
later date provided for in Section 2.g. hereof), the Company shall pay to the
Executive in a lump sum the Executive’s full salary through the date of
Termination of Employment at the rate in effect at the time notice of
termination is given (disregarding any reduction in base salary described in
clause (B) of Section 1 h.(ii) hereof) and

 

8

--------------------------------------------------------------------------------


 

shall also pay to the Executive all compensation and benefits payable to the
Executive through the date of Termination of Employment under the terms of any
compensation or benefit plan, program or arrangement maintained by the Employer,
such compensation and benefits to be paid at the times prescribed by the
applicable plan, program or arrangement. The Company shall also pay the
Executive’s normal post-termination compensation and benefits to the Executive
as such payments become due. Such post termination compensation and benefits
shall be determined under, and paid in accordance with, the Employer’s
retirement, insurance and other compensation or benefit plans, programs and
arrangements most favorable to the Executive in effect at any time during the
180-day period immediately preceding the Change of Control Date or, if more
favorable to the Executive, those provided generally at any time after the
Change of Control Date to executives of the Company of comparable status and
position to the Executive.

 

b.                                      Incentive Compensation. Notwithstanding
any provision of any annual cash bonus or annual cash incentive compensation
plan of the Employer, the Company shall pay to the Executive, within five
(5) days after the Executive’s Termination of Employment (or at such later date
provided for in Section 2.g. hereof), a lump sum amount, in cash, equal to a pro
rata portion to the date of Termination of Employment of the aggregate value of
all annual cash bonus or annual cash incentive compensation awards to the
Executive for all uncompleted periods under the plan calculated as to each such
award as if the “target” with respect to such bonus or incentive compensation
award had been attained; provided, however, that if the date of Termination of
Employment occurs in the same uncompleted period under the plan as the Change of
Control, the lump sum amount payable hereunder shall be reduced (but not below
zero) by the amount payable under the plan in respect of such uncompleted
period.  The rights of the Executive in respect of all other incentive
compensation awards shall be governed by the

 

9

--------------------------------------------------------------------------------


 

terms and conditions of the plans under which such awards were granted and the
agreements evidencing such awards.

 

c.                                       Compensation. The Company shall pay to
the Executive a lump sum (subject to the succeeding sentence hereof) equal to
two (2) times the sum of (a) the Executive’s per annum rate of base salary in
effect with respect to the Executive immediately prior to the Termination of
Employment (disregarding any reduction in base salary described in clause (B) of
Section 1 h.(ii) hereof) plus (b) the Executive’s bonus or incentive
compensation “target” for the fiscal year in which the Termination of Employment
occurs (or, if higher, for the fiscal year in which the Change of Control of the
Company occurs).  The lump sum shall be paid to the Executive not later than
five (5) days after the Termination of Employment (or at such later date
provided for in Section 2.g. hereof); provided, however, that if (1) the Change
of Control does not constitute a “change in the ownership or effective control
of the corporation, or in the ownership of a substantial portion of the assets
of the corporation” (within the meaning of Section 409A(a)(2)(A)(v) of the Code
and applicable guidance issued thereunder), or (2) the Executive’s termination
of employment occurs under circumstances described in the second sentence of
Section 1.d. hereof, then the payments under this Section 2.c. shall be made in
twenty-four (24) substantially equal monthly installments, except as provided in
Section 2.g.

 

d.                                      Benefits. Subject to Section 2.e. and
2.g. hereof, for a two (2)-year period following Termination of Employment, the
Company shall provide the Executive with health, disability, life and other
insurance benefits substantially similar to the benefits received by the
Executive pursuant to the Company’s (or the Employer’s) benefit programs as in
effect immediately during the 180 days preceding the Change of Control Date (or,
if more favorable to the Executive, as in effect at any time thereafter until
the Termination of Employment);

 

10

--------------------------------------------------------------------------------


provided, however, that no compensation or benefits provided hereunder shall be
treated as compensation for purposes of any of the programs or shall result in
the crediting of additional service thereunder.

 

e.                                       New Employment. If the Executive
secures new employment during the two (2)-year period following Termination of
Employment, the level of any benefit being provided pursuant to Section 2.d.
hereof shall be reduced to the extent that any such benefit is being provided by
the Executive’s new employer. The Executive, however, shall be under no
obligation to seek new employment and, in any event, no other amounts payable
pursuant to this Agreement shall be reduced or offset by any compensation
received from new employment or by any amounts claimed to be owed by the
Executive to the Company or the Employer.

f.                                         Retirement Benefit.

 

(i)                                     Defined Benefit Pension Plan.   If the
Executive is a participant in a DB Pension Plan (as defined below), then in
addition to the retirement benefits to which the Executive is entitled under
each DB Pension Plan (as defined below), the Company shall pay the Executive,
not later than five (5) days after the Termination of Employment (or at such
later date provided for in Section 2.g. hereof), a lump sum amount, in cash,
equal to the excess of (A) the actuarial equivalent of the aggregate retirement
pension (taking into account any early retirement subsidies associated therewith
and determined as a straight life annuity commencing at the date (but in no
event earlier than the second anniversary of the date of Termination of
Employment) as of which the actuarial equivalent of such annuity is greatest)
which the Executive would have accrued under the terms of all DB Pension Plans
(without regard to any amendment to any DB Pension Plan made subsequent to a
Change of Control and on or prior to the date of Termination of Employment,
which amendment adversely affects in any manner the computation of

 

 

11

--------------------------------------------------------------------------------


 

retirement benefits thereunder), determined as if the Executive were fully
vested thereunder and had accumulated (after the date of Termination of
Employment) twenty-four (24) additional months of service credit thereunder and
had been credited under each DB Pension Plan during such period with annual
compensation equal to the Executive’s compensation (as defined in such DB
Pension Plan) during the twelve (12) months immediately preceding date of
Termination of Employment or, if higher, during the twelve months immediately
prior to the first occurrence of an event or circumstance described in clause
(A), (B), (C), (D) or (E) of Section 1  h.(ii) hereof, over (B) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at the date (but in no event earlier than the date of
Termination of Employment) as of which the actuarial equivalent of such annuity
is greatest) which the Executive had accrued pursuant to the provisions of the
DB Pension Plans as of the date of Termination of Employment. For purposes of
this Section 2.f., “actuarial equivalent” shall be determined using the same
assumptions utilized under the Snap-on Incorporated Retirement Plan (or any
successor plan) immediately prior to the date of Termination of Employment or,
if more favorable to the Executive, immediately prior to the first occurrence of
an event or circumstance described in clause (A), (B), (C), (D) or (E) of
Section 1.h.(ii) hereof.

 

(ii)                                  Cash Balance Plan.  If the Executive is a
participant in a Cash Balance Plan (as defined below), then in addition to the
benefits to which the Executive is entitled under each Cash Balance Plan, the
Company shall pay the Executive, not later than five (5) days after the
Termination of Employment (or at such later date provided for in Section 2.g.
hereof), a lump sum amount, in cash, equal to the sum of (A) the amount that
would have been credited to the Executive’s account thereunder (whether as pay
credits, interest credits, or

 

 

12

--------------------------------------------------------------------------------


 

 

otherwise) during the two years immediately following the date of Termination of
Employment, determined (x) as if the Executive earned compensation during such
period at an annual rate equal to the Executive’s compensation (as defined in
the Cash Balance Plan) during the twelve (12) months immediately preceding the
date of Termination of Employment or, if higher, during the twelve months
immediately prior to the first occurrence of an event or circumstance described
in clause (A), (B), (C), (D) or (E) of Section 1 h.(ii) hereof and (y) without
regard to any amendment to the Cash Balance Plan made subsequent to a Change of
Control and on or prior to the date of Termination of Employment, which
amendment adversely affects in any manner the computation of benefits thereunder
and (B) the excess, if any, of (x) the Executive’s account balance under the
Cash Balance Plan as of the Date of Termination over (y) the portion of such
account balance that is nonforfeitable under the terms of the Cash Balance Plan
as of the date of Termination of Employment.

 

(iii)                               401(k) Savings Plan.  If the Executive is a
participant in [the Company’s 401(k) Savings Plan] [a Cash Balance Plan], then
in addition to the benefits to which the Executive is entitled under [such plan]
[the Company’s 401(k) Savings Plan], the Company shall pay the Executive, not
later than five (5) days after the Termination of Employment (or at

such later date provided under Section 2.g. hereof) a lump sum amount, in cash,
equal to the amount of matching contributions that would have been credited to
the Executive’s account thereunder during the two years immediately following
the date of Termination of Employment, determined (x) as if, during such period,
Executive had made the maximum elective contribution eligible for a matching
contribution and (y) without regard to any amendment to such plan made
subsequent to a Change of Control and on or prior to the date of Termination of
Employment,

 

13

--------------------------------------------------------------------------------


 

which amendment adversely affects in any manner the basis upon which matching
contributions are determined.

 

(iv)                              Definitions. “DB Pension Plan” shall mean any
tax-qualified, supplemental or excess defined benefit pension plan maintained by
the Company and any other defined benefit plan or agreement entered into between
the Executive and the Company which is designed to provide the Executive with
supplemental retirement benefits, other than any plan (or portion thereof) that
is a Cash Balance Plan. “Cash Balance Plan” shall mean any tax qualified pension
plan (or portion thereof) maintained by the Company of the type commonly
referred to as a “cash balance plan”

 

g.                                      Delayed Payment.  To the extent required
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and applicable guidance issued thereunder, payment to Executive of
amounts set forth in Sections 2.a., 2.b., 2.c., and 2.f. (and/or the provision
of benefits under Section 2.d.) shall be delayed until the first business day
following the expiration of six months from the date of Termination of
Employment.  In such event, then if amounts under Section 2.c. are not payable
in a lump sum, the amounts thereunder which would have otherwise been paid
within the six-month period following the date of Termination of Employment
shall be added to and paid with the first monthly installment payable after the
expiration of such six-month period.

 

3.                                       Reduction in Payments. Notwithstanding
any other provisions of this Agreement, whether or not there occurs a
Termination of Employment, in the event it shall be determined that any payment
or benefit received or to be received by the Executive in connection with a
Change of Control of the Company or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the

 

14

--------------------------------------------------------------------------------


Company, any entity whose actions result in a Change of Control of the Company
or any entity affiliated with the Company or such entity (any such payment or
benefit being hereinafter called a “Payment,” and all such payments and benefits
being hereinafter called “Total Payments”), would be subject (in whole or part)
to the excise tax under Section 4999 of the Code of 1986, or any interest or
penalties incurred with respect to such excise tax (such excise tax, together
with such interest and penalties, are hereinafter collectively referred to as
the “Excise Tax”), then the payments hereunder (or, if no payments are being
made hereunder, payments and benefits pursuant to other plan and arrangements)
shall be reduced to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (A) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Executive would be subject in respect
of such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

 

Subject to the provisions of this Section 3, all determinations required to be
made under this Section 3, including whether and the extent to which the Total
Payments will be subject to the Excise Tax and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm selected by the Executive that is not then serving as accountant
or auditor for the individual, entity or group effecting the Change of Control
of the Company (the “Accounting Firm”), which shall provide detailed supporting

 

15

--------------------------------------------------------------------------------


 

calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

                For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax under this Section 3, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have effectively waived in writing shall be taken into account, (ii) no
portion of the Total Payments shall be taken into account which in the opinion
of the Auditor (or tax counsel selected by the Auditor) does not constitute a
“parachute payment” within the meaning of Section 280G(b) (2) of the Code
(including by reason of Section 280G(b) (4) (A) of the Code), and in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b) (4) (B) of the Code, in excess of the “base
amount” (as defined in Section 280G(b) (3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any noncash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d) (3) and
(4) of the Code.  For purposes of this Section 3, the Executive shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calendar year in which the applicable Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence in the calendar year in which
the applicable Payment is to be made, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local
taxes.

 

16

--------------------------------------------------------------------------------


 

The Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments.

 

4.                                       Legal Fees. The Company shall also pay
to the Executive all reasonable legal fees and expenses incurred by the
Executive in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Code. Such
payments shall be made within five (5) business days after delivery of the
Executive’s written requests for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require.

 

5.                                       Term. This Agreement shall commence on
the Effective Date and shall continue in effect through January 31, 2009;
provided, however, that commencing on January 31, 2009 and each January 31
thereafter, the term of this Agreement shall automatically be extended for one
(1) additional year unless, not later than October 31 of the preceding year, the
Company or the Executive shall have given written notice not to extend this
Agreement; provided, further, however, if a Change of Control of the Company
shall have occurred during the initial or extended term of this Agreement, this
Agreement shall continue in effect for a period of 24 months beyond the month in
which such Change of Control of the Company occurred. Notwithstanding anything
herein to the contrary this Agreement shall terminate upon the Executive ceasing
to be an executive of the Company prior to a Change of Control of the Company
(other than any such cessation which the Executive reasonably demonstrates
occurred under circumstances described in clause (i) or (ii) of
Section 1.d.(3)(B) hereof).

 

6.    Successors and Binding Agreements.

 

17

--------------------------------------------------------------------------------


 

a.                                       The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business and/or assets of the
Company expressly to assume and to agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
succession had taken place. This Agreement shall be binding upon and inure to
the benefit of the Company and any such successor, and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement.

 

b.                                      This Agreement shall inure to the
benefit of and be enforceable by the Executive’s respective personal or legal
representative, executor, administrator, successor, heirs, distributees and/or
legatees.

 

c.                                       Neither the Company nor the Executive
may assign, transfer or delegate this Agreement or any rights or obligations
hereunder except as expressly provided in this Section. Without limiting the
generality of the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than by a transfer by will or the laws of
descent and distribution. In the event the Executive attempts any assignment or
transfer contrary to this Section, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred.

 

7.                                       Notices. All communications provided
for herein shall be in writing and shall be deemed to have been duly given when
delivered or five (5) business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at his/her principal
residence, or to such other address as

 

18

--------------------------------------------------------------------------------


any parry may have furnished to the other in writing in accordance herewith,
except that notices of a change of address shall be effective only upon receipt.

 

8.             Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Wisconsin without giving effect to the principles of conflict of laws of such
state, except that Section 9 shall be construed in accordance with the Federal
Arbitration Act if arbitration is chosen by the Executive as the method of
dispute resolution.

 

9.             Settlement of Disputes; Arbitration. Any dispute or controversy
arising under or in connection with this Agreement shall be settled, at the
Executive’s election, either by arbitration in Chicago, Illinois in accordance
with the rules of the American Arbitration Association then in effect or by
litigation; provided, however, that in the event of a dispute regarding whether
the Executive’s employment has been terminated for Cause, the evidentiary
standard set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

10.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect.

 

11.           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the matters discussed
herein and supersedes all other prior agreements and understandings, written or
oral, between the parties with respect thereto, including but not limited to the
Existing Agreement, which shall be null and void and of no force and effect as
of the Effective Date. There are no representations, warranties or agreements of
any kind relating thereto that are not set forth in this Agreement.

 

19

--------------------------------------------------------------------------------


 

12.           Withholding. The Company may withhold from any amounts payable
under this Agreement all federal, state and other taxes as shall be legally
required.

 

13.           Certain Limitations. Nothing in this Agreement shall grant the
Executive any right to remain an executive, director or employee of the Company
or of any of its subsidiaries for any period of time.

 

* * *

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first written above.

 

 

 

SNAP-ON INCORPORATED

 

 

 

 

 

By:

 

 

 Its:

 

 

 

 

[EXECUTIVE NAME]

 

 

 

 

 

Executive

 

20

--------------------------------------------------------------------------------

 